DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

                             JAMES A. HERB,
                                Appellant,

                                       v.

                           DONALD J. TRUMP,
                               Appellee.

                                 No. 4D17-555

                            [October 26, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Jaimie R. Goodman, Judge; L.T. Case No.
502017MH000276XXXXSB.

  James A. Herb, Boca Raton, pro se.

  No brief filed for appellee.

PER CURIAM.

  Affirmed.

WARNER, GROSS and TAYLOR, JJ., concur.

                            *           *          *

  Not final until disposition of timely filed motion for rehearing.